Citation Nr: 1223095	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-22 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to April 1972, with subsequent service in the Illinois National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifest in service or within one year following discharge, and is unrelated to service.

2.  The veteran's service-connected bilateral tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The claim of entitlement to a higher disability rating for tinnitus is without legal merit.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.25, 4.87, Diagnostic Code 6260 (2003), Diagnostic Code 6260 (2005); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

With respect to the evaluation of the Veteran's service-connected tinnitus, the Board notes that VA is not required to provide notice under 38 U.S.C.A. § 5103(a)  of the information and evidence necessary to substantiate a claim for separate disability ratings for each ear for bilateral service-connected tinnitus because there is no information or evidence that could substantiate the claim, as entitlement to separate ratings is barred by current Diagnostic Code 6260 and by the previous versions of Diagnostic Code 6260.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Similarly, there is no additional duty to assist the claimant concerning this claim.  VA is not required to assist a claimant in developing evidence to substantiate a claim under 38 U.S.C.A § 5103A  where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004). 

Regarding the claim of entitlement to service connection for bilateral hearing loss disability, a January 2008 letter discussed the evidence necessary to substantiate a claim for service connection.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining relevant evidence.  This letter also advised the Veteran of the manner in which VA determines disability ratings and effective dates.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, service treatment records and VA treatment records have been obtained and associated with the record.  A VA audiological examination was conducted.  The Board finds that the examination was adequate in that it was performed by a neutral, skilled audiologist who reviewed the record, interviewed the Veteran, and performed appropriate examinations prior to providing her conclusions.  The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Court also noted that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. The Veteran has not asserted that there is any deficiency in his VA examination.  In any event, review of the examination report reflects that the Veteran was given an opportunity to report the impact of his hearing loss on his occupational functioning.  Moreover, in statements dated in November 2008 and June 2009, the Veteran described the effects of his hearing loss at work.

The Board also observes that the Veteran's representative, in a June 2012 brief, requested that a new examination be ordered to determine the current extent of the Veteran's hearing loss and determine whether any of the thresholds meet VA's stringent requirement for service connection.  The representative appears to be referring to the question of whether the Veteran's hearing loss is considered a disability for VA purposes under 38 C.F.R. § 3.385.  As will be discussed below, the Veteran's hearing loss as shown on the 2008 VA audiological examination is considered a disability for VA purposes, and his claim will not be decided on the basis that his hearing loss is not considered a disability.  As such, as the Board has found that the 2008 VA examination is adequate, a new examination is not warranted on the basis argued in the June 2012 brief.

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Service Connection for Hearing Loss

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence or aggravation of diseases of the central nervous system may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of hearing loss.  On enlistment examination in August 1970, audiometric testing revealed following puretone thresholds:
  



HERTZ



500
1000
2000
3000
4000
Right
25
5
5
not tested
5
Left
15
10
15
not tested
25

At that time, the Veteran denied ear trouble and hearing loss.  He was deemed qualified for enlistment into the regular Army.  

Acute otitis media was assessed in September 1970.  

On separation examination in March 1972, audiometric testing revealed the following puretone thresholds:
  



HERTZ



500
1000
2000
3000
4000
Right
25
5
5
0
5
Left
15
10
5
0
10

The summary of defects and diagnoses was negative, and the Veteran was deemed qualified for separation.

In April 1972 the Veteran certified that he had undergone a separation medical examination more than three working days prior to departure from his place of separation and that there had been no change in his medical condition.  Subsequently in April 1972 the Veteran completed a medical history report for the purpose of entering the Army National Guard.  He denied ear trouble and hearing loss.

When seen to establish care with a VA facility in November 2007, the Veteran's reported history did not include difficulty with hearing acuity.  

In December 2007 the Veteran was seen in consultation with a VA audiologist, having been referred by his primary care provider.  At that time, he reported a gradual decrease in his hearing and expressed his belief that it began during service.  He endorsed military noise exposure.  Testing revealed bilateral sensory hearing loss.  Word recognition scores were excellent.  Communication strategies were discussed, as well as the benefits and limitations of amplification.  

In his December 2007 claim, the Veteran identified onset of hearing loss in 1971 but indicated that he was not treated until 2007.

In February 2008 the Veteran stated that he had lived with hearing loss since service, but was too proud to file a claim.

On VA examination in April 2008, the Veteran's history was reviewed, to include audiometric testing in service.  The examiner noted that there was no indication of hearing loss at either entrance or exit examination.  The Veteran stated that his greatest difficulty with hearing was in a noisy environment.  He reported that he served in an armor unit in the Army and that following discharge, he delivered pizza, was a paper handler for two years, worked for a metal cutting company assembling saws for eight years, was in the restaurant business for ten years, worked for an automobile manufacturer as a safety specialist, and was currently working as a bilingual clerk for the public health department.  He denied recreational noise exposure.  Audiometric testing revealed the following puretone thresholds:
  




HERTZ



500
1000
2000
3000
4000
Average
Right
25
25
25
45
60
38.75
Left
25
25
35
50
50
40

Speech recognition scores were 100 percent on the right and 88 percent on the left.  

The examiner concluded that the Veteran's hearing loss was not caused by or the result of loud noise in service.  She reasoned that entrance and exit audiograms were evaluated and that there was no indication of hearing loss on either examination.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for bilateral hearing loss disability.  In that regard the Board notes that there is a remarkable lack of credible evidence of pathology during service and for many years following separation.  The service treatment records are negative, to include an April 1972 report of medical history wherein the Veteran denied ear trouble and hearing loss.  The earliest post-service finding of hearing loss dates to 2007, when the Veteran presented for VA evaluation.  The Board additionally observes that in his 2007 claim, the Veteran specified that treatment did not start until that year.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains a diagnosis of hearing loss, it does not contain reliable evidence which relates this claimed disability to any injury or disease in service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has stated that he has experienced symptoms of hearing loss since service.  However as discussed above, he certified in 1972 that his medical condition had not changed following separation examination in March 1972, and in April 1972 he denied hearing loss.  The first evidence demonstrating hearing loss dates to a 2007 VA consultation.  As such, the Board finds that the Veteran's more recent statements regarding symptoms in the years directly following service to be unreliable to establish onset of the claimed disability.  In summary, the Board finds that the negative record at service discharge and in the years following service is more probative than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board additionally notes that the VA audiologist who conducted the 2008 VA examination concluded that the Veteran's hearing loss was not related to noise exposure in service.  In essence, she discussed the relevant evidence and provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to this examiner's conclusion, the Board notes that she had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the VA examiner's conclusion to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Absent reliable lay or medical evidence relating this claimed disability to service, and in consideration of the VA opinion discussed above, the Board concludes that the claim of entitlement to service connection for bilateral hearing loss disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. 
§ 3.102. 

Evaluation of Tinnitus

The Veteran has requested an increased evaluation for tinnitus. The RO denied the Veteran's request because under Diagnostic Code 6260 the maximum evaluation for tinnitus is 10 percent.  The Veteran appealed that decision to the Board. 

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the Court held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b)  and Diagnostic Code 6260, which limits a Veteran to a single disability evaluation for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted. 

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 



ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to an initial evaluation in excess of 10 percent for tinnitus is denied.





____________________________________________
DAVID L. WIGHT
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


